Casey, J.
(dissenting). The locality rule has its roots in Pike v. Honsinger (155 NY 201), where the Court of Appeals said that a doctor is required to possess "that reasonable degree of learning and skill * * * ordinarily possessed by physicians and surgeons in the locality where he practices” (supra, at 209). It is now firmly established that "in most medical malpractice actions, a plaintiff must prove through expert medical opinion (1) the standard of care in the locality where treatment occurred, (2) that defendant breached that standard of care and (3) that the breach of the standard was the proximate cause of injury” (Gibson v D’Amico, 97 AD2d 905, lv denied 61 NY2d 603). In Toth v Community Hosp. (22 NY2d 255, 262), the court recognized the difference between a general practitioner and a specialist, concluding that since "a physician should use his best judgment and whatever superior knowledge, skill and intelligence he has * * * a specialist may be held liable where a general practitioner may not”. In keeping with this two-tiered standard, we have approved the admission of expert testimony by a board-certified specialist to describe the superior knowledge, skill and intelligence that a defendant doctor should have possessed as a board-certified specialist in the same speciality, despite the expert’s lack of knowledge of the local norms (see, Riley v Wieman, 137 AD2d 309, 315). The same rules are applicable in dental malpractice actions (see, McGinn v Sellitti, 150 AD2d 967).
In the case at bar, plaintiffs sought to introduce the testimony of a board-certified specialist for the purpose of establishing the standard of care in the locality where the treatment occurred. None of the defendants, however, is a board-certified specialist. They are five general practitioners and an endodontist.* I am of the view that since a specialist may be *153held to a higher standard of care than a general practitioner (see, Toth v Community Hosp., supra; Riley v Wieman, supra), the testimony of a specialist may not be used to establish the standard of care required of nonspecialists, particularly where the treatment is outside the scope of the specialty, unless it is established that the expert does in fact have the requisite expertise concerning the knowledge and skill of the average general practitioner. Plaintiffs’ expert had not engaged in general practice in more than 25 years and his experience in general practice was limited to one year of nights and weekends when he attended school in Boston, Massachusetts. Although the expert’s credentials as a specialist are impressive, noticeably absent is any showing that the expert’s specialty involves the same knowledge and skill involved in the general dental treatment provided by defendants or that he was otherwise possessed of the necessary expertise to give an opinion as to the standard of care required of general practitioners. An assumption that he was so qualified because he received a license to practice dentistry some 25 years ago is unwarranted. In my opinion, Supreme Court’s judgment should therefore be affirmed. Having so concluded, I do not reach the question of whether the expert, whose expertise was gained in the New York City area, was qualified to testify as to the standard of care in an upstate community.
Kane, J. P., Mikoll and Levine, JJ., concur with Yesawich, Jr., J.; Casey, J., dissents and votes to affirm in an opinion.
Judgment reversed, on the law, without costs, and matter remitted to the Supreme Court for a new trial.

 Plaintiffs do not contend that the endodontist should be treated any differently than the general practitioners.